Honorable Kenneth Bain, Jr.                        Opinion No. M-l 46
County Attorney
Floyd County                                       Re: Whether Article 4494q-14, V,C.S., or Ar-
Floydada, Texas                                        ticle 1042b, V.C.S., as amended in 1967,
                                                       controls as to the maximum that the Floyd
                                                       County Tax Assessor-Collector can charge
                                                       for his services in assessing and collecting
Dear Mr. Bah~:                                         Hospital taxes.

                 Your request   for an opinion from this office involves the following question:

               “Does Article 4494q-14 or does Article 1042b (as amended in 1967)
       control on the maximum that the Floyd County Tax Assessor-Collector can
       charge for his services of assessing and collecting the Caprock Hospital District
       taxes.”

                The Legislature by    enactment of Senate Bill No. 486, Acts 58th Leg , R. S. 1963,
ch. 238, p:642 (Article 4494q-14,     Vernon’sCivil Statutes) created the Caprock Hospital District.
This was a particular and complete     act of the Legislature with reference to the creation, govern-
ment, and operation of the hospital    district.

               Section 13 of the above mentioned Act relates to the compensation to be received
by the Tax Assessor and/or Collector of Floyd County for the assessment and collection of Cap-
rock Hospital District taxes, and reads, in part, as follows:
                 “    The, Tax Assessor and/or Collector of Floyd County shall be
       charged and ‘required to accomplish the assessment and’collection of all taxes
       levied by and on behalf of the District and to promptly pay over the same to
       the District depository, and shall charge such compensarion therefor as may be
       provided for by contract with the District but not to exceed the amount allow-
       ed for assessment and colleckm of county iaxes.            ” (Emphasis added )

   -,            The act in plain and simple language states that the parties are to agree on the fee
allowed for the assessment and collection of the hospital district taxes and this agreement is to be
made the subject of a contract, The only limitation on any agreement would be that It could not
establish a rate in excess of that allowed for the assessment and collection of county taxes. (see
Articles 3937 and 3939, V.C.S.)

               House Bill 404, Acts 60th Leg., R. S. 1967, ch. 366, p, 859, amended Article
1042b, V.C.S. to include fresh water supply districts and hospital districts within its general
scope. Section 5 of Article 1042b, as amended, reads, in part, as follows:


                                                 -682-
                                                                                               ..-




Honorable Kenneth Rain, Jr., Page 2, M-146



                “When the county assessor and county collector are required to assess
       and collect the taxes in any I f hospital district, they shall respectively receive
       for such services an amount to be agreed upon by the governing body of such
       ” . . hospital districts, and the commissioners court of the county in which such
       . . . hospital districts are situated not to exceed one per cent of the taxes so col-
       lected.”

                In order for us to hold that Article 1042b, Vernon’s Civil Statutes, as amended in
1967, is control&g on ,the question of the maximum allowed the Floyd County Tax Assessor-
Collector for services rendered this hospital district, we must also necessarily hold that the recent
amendment to this statute repeals that portion of Section 13, ArticIe 4494q-14, referr@ to the
compensation’ to be charged by the Tax Assessor rd/a Collector for such services. This we are
unable to do.

                “The enactment of a general law does not o&mrily operate as a re-
        peal of a particular or ape&d Iaw, by implicrtion, though both relate to the
        same subject matter. On the contrary, both statutes are permitted to stand,
        and the general law is applicable to all cases not embraced by the specific act.
        In other words, the particular act is construed as constituting an exception to
        thegmemlbw.Thbisati&&tm~~&e~lardoopwmmn~
        that a specific statute evidences the Intention of the IegisIature more clearly
        than a general one, and therefore shot&I control.

                “A special act is repealed by subsequent legislation that contains an ex-
        press repealing clause or that otherwise manifests the intention of the legisla-
        ture to repeal it. Thus where such a construction is necessary in order to give
        any meaning to its words, a general act may be construed as repealing more
        particular and specific provisiona of an earller act.” (53 Tex.Jur2d 160, Stat-
        utes, Sec. 110, and cases cited therein)

                In answer to your question, it is our opinion that Article 4494q-14 is controlling
on the maximum that the Floyd County Tax AssessorCoIIector can charge for, his services of
assessing and collecting the Caprock Hospital District taxes. i’

                  Your inquiry concerning an interpretation of Section 5 of Article 1042b, ,as
amended in 1967, would have no application in the present case, therefore, discussion will not be
given it at this time.

                                        SUMMARY

                Article 4494q-14, V.C.S., is controlling on the maximum that the
        Floyd County Tax Assessor-Collector can charge for his services of assessing
        and collecting the Caprock Hospital District taxes.




                                                -683-
     ^      .




Honorable Kenneth Bain, Jr., Page 3, M-l 46



Prepared by Robert B. Davis
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns B. Taylor, Co-Chairman
W. V Geppert
Neil Williams
Lonny Zwiener
Brock Jones, Jr.

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr,




                                              -684-